Title: To George Washington from Samuel Huntington, 2 February 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia February 2. 1781
                        
                        By the enclosed Resolve of the 1st Instant your Excellency will be informed that the Resolution of Congress
                            of the 4th of September 1778 allowing Officers three Dollars a Day for Expences on Business not incidental to their Office
                            is repealed and to have no Effects from and after the first Day of March next.
                        I am desired by Mr Secretary Thomson to request your Excellency would be so obliging as to forward by the
                            first convenient Opportunity the enclosed Letter addressed to Mr Mathew Cowper. With the highest Respect I have the Honor
                            to be your Excellency’s most obedient & most humble Servant
                        
                            Sam. Huntington President

                        
                    